                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION

 Johnny H. Coble, Jr. and Robin Coble, both
 on behalf of their minor child "J.H.C.",

                      Plaintiffs,                     Civil Action No. 3:20-cv-00596

        v.                                        MEMORANDUM IN SUPPORT OF
                                                   AMENDED MOTION FOR TRO
 Lake Norman Charter School, Inc.; Rick         AND/OR PRELIMINARY INJUNCTION
 Buckler, Board Chairman; Leslie Fogarty,
 Board Vice-Chairman; Jared Tilley, Treasurer
 and Board Member; Stephanie Painter,
 Secretary and Board Member; Amy Carr,
 Board Member; Ridgely Chapman, Board
 Member; Jennifer Johnson, Board Member;
 Greg Kilpatrick, Board Member; and
 Elizabeth Timkovich, Board Member,

                      Defendants.


                                     INTRODUCTION

                     The Virgin Mary was “an impregnated virgin
                          who was probably scared shitless.”

                            The “parable” of Eve is “bullshit.”

                         “[T]he Story of Genesis is Mad Stupid”

               Everything in the Bible is nothing more than “metaphor”

             “Jesus feels like … a friend I just don’t think I need anymore.”

       A public school in this State chose a book containing these statements as part

of its curriculum. If Christians were gearing up for war, no reasonably objective

observer could blame them.          Yet, Defendants perceive no hostility toward or

disparagement of Christianity in these and many other similar remarks made by the
                                     Page 1 of 24
3:20-cv-00596
Memorandum in Support of TRO/Preliminary Injunction

       Case 3:20-cv-00596-GCM Document 4-1 Filed 10/29/20 Page 1 of 24
protagonist in the Poet X. In fact, throughout the entirety of the book, Christianity

(Catholicism in particular) is the foil against which the author develops her

competing view of how to achieve liberation and fulfillment in life, but more on that

in a moment. Plaintiffs hereby challenge Defendants’ plan to teach the book to ninth

graders as a violation of the First Amendment. The School’s plan to teach the book

to the young impressionable minds in their public secondary school runs afoul of the

most basic precept underpinning the Religion Clauses – that government must

remain neutral in matters of religion and is certainly forbidden from promoting or

endorsing materials that exhibit hostility toward or disparagement of any particular

religion.

       As demonstrated more fully below, the above-quoted excerpts from the book

are not isolated or incidental or taken out of context. Such hostile and disparaging

expressions, and a more general hostility to and disparagement toward Christianity,

pervade the book. Indeed, a complete reading of the book reveals to any reasonably

objective observer that the book tears down Christianity in the service of constructing

another alternative to finding liberation and meaning in life. It is frankly impossible

to miss that message. The book’s structure and the arc of the story (including the

crisis, the crescendo, and the denouement) all point directly and unmistakably in that

direction. And, in the event that any reader were otherwise inclined to miss it, the

concluding entry in the book tells us precisely and in unmistakably religious terms

what the main point of the story is. There can simply be no question that the book’s

frontal assault on Christian beliefs and values, and its promotion of an alternative
                                     Page 2 of 24
3:20-cv-00596
Memorandum in Support of TRO/Preliminary Injunction

       Case 3:20-cv-00596-GCM Document 4-1 Filed 10/29/20 Page 2 of 24
path to liberation and meaning, is the central message, regardless of whether we call

it a “coming of age” book or anything else.

       While the forgoing is certainly sufficient standing alone to invalidate a public

school’s decision to teach the book to ninth-graders, it bears noting that the book

compounds its assault on Christianity greatly, not only by expressing consistent and

overt hostility, derision, and disparagement toward the religion, but also by co-opting

Christian beliefs and Scriptures at virtually every step in an effort to support and

substantiate the book’s proffered alternative path to meaning and liberation in life.

A reasonably objective observer can only reach one conclusion: this book most

certainly engenders – intentionally and without apology – the divisive forces that the

First Amendment was designed to protect against. The book’s overt hostility toward

and disparagement of Christianity in favor of another approach to liberation and

meaning has no place in the public schools.

                    MOTION FOR TRO/PRELIMINARY INJUNCTION

       Plaintiffs hereby move the Court for a temporary restraining order and/or preliminary

injunction. See Fed. R. Civ. P. 65. In assessing Plaintiffs’ request, the Court considers (1) whether

Plaintiffs are likely to succeed on the merits; (2) whether Plaintiffs are likely to suffer irreparable

harm in the absence of preliminary relief; (3) whether the balance of equities tips in Plaintiffs’

favor; and (4) whether an injunction is in the public interest. See, e.g., Winter v. Natural Res. Def.

Council, Inc., 555 U.S. 7, 20 (2008).




                                     Page 3 of 24
3:20-cv-00596
Memorandum in Support of TRO/Preliminary Injunction

        Case 3:20-cv-00596-GCM Document 4-1 Filed 10/29/20 Page 3 of 24
Likelihood of Success

        Law: The Touchstone of the Analysis – Government Neutrality

       “The Religion Clauses of the Constitution aim to foster a society in which people of all

beliefs can live together harmoniously,” American Legion v. Am. Humanist Ass'n, 139 S.Ct. 2067,

2074 (2019), and rest “upon the premise that both religion and government can best work to

achieve their lofty aims if each is left free from the other within its respective sphere.’” Barghout

v. Bureau of Kosher Meat and Food Control, 66 F.3d 1337, 1344 (4th Cir. 1995). Accordingly,

the most basic requirement of the First Amendment Religion Clauses is neutrality: “The touchstone

for our analysis is the principle that the ‘First Amendment mandates governmental neutrality

between religion and religion, and between religion and nonreligion.’” Epperson v. Arkansas, 393

U. S. 97, 104 (1968); Everson v. Board of Ed. of Ewing, 330 U. S. 1, 15-16 (1947). The Court’s

Religion Clause precedents are informed by the “understanding, reached . . . after decades of

religious war, that liberty and social stability demand a religious tolerance that respects the

religious views of all citizens ....” McCreary County v. American Civil Liberties Union of Ky., 545

U. S. 844, 860 (2005).

       The necessary corollary to the basic requirement of government neutrality in religious

matters is that government can take no action that is reasonably perceived to be hostile to or

disparaging of any particular religious faith. As the Supreme Court said in Lynch v. Donnelly, 465

U.S. 668, 673 (1984), the Constitution “affirmatively mandates accommodation, not merely

tolerance, of all religions, and forbids hostility toward any.” (emphasis added). Neutrality also

demands that the government refrain from even subtly coercive activities with respect to religious

beliefs. By “ensuring governmental neutrality in matters of religion,” Gillette v. United States,

401 U.S. 437, 449 (1971), the Religion Clauses safeguard religious liberty and ward off “political
                                     Page 4 of 24
3:20-cv-00596
Memorandum in Support of TRO/Preliminary Injunction

        Case 3:20-cv-00596-GCM Document 4-1 Filed 10/29/20 Page 4 of 24
division along religious lines,” Lund v. Rowan Cnty., 863 F.3d 268, 275 (4th Cir. 2017) (quoting

Lemon v. Kurtzman, 403 U.S. 602, 622, 91 S.Ct. 2105, 29 L.Ed.2d 745 (1971)). As “instrument[s]

of social peace,” the Religion Clauses prevent the government from adopting policies or teaching

materials that “choose[] sides on matters of faith ….” Lund, 863 F.3d at 275. As the US Supreme

Court summarized the law recently:

       The ‘clearest command’ of the Establishment Clause is that the Government cannot
       favor or disfavor one religion over another. Larson v. Valente, 456 U.S. 228, 244,
       102 S.Ct. 1673, 72 L.Ed.2d 33 (1982); Church of Lukumi Babalu Aye, Inc. v.
       Hialeah, 508 U.S. 520, 532, 113 S.Ct. 2217, 124 L.Ed.2d 472 (1993) ("[T]he First
       Amendment forbids an official purpose to disapprove of a particular religion");
       Edwards v. Aguillard, 482 U.S. 578, 593, 107 S.Ct. 2573, 96 L.Ed.2d 510 (1987)
       ("The Establishment Clause ... forbids alike the preference of a religious doctrine
       or the prohibition of theory which is deemed antagonistic to a particular dogma"
       (internal quotation marks omitted)); Lynch v. Donnelly, 465 U.S. 668, 673, 104
       S.Ct. 1355, 79 L.Ed.2d 604 (1984) (noting that the Establishment Clause "forbids
       hostility toward any [religion]," because "such hostility would bring us into ‘war
       with our national tradition as embodied in the First Amendmen[t]’ "); Epperson v.
       Arkansas, 393 U.S. 97, 106, 89 S.Ct. 266, 21 L.Ed.2d 228 (1968) ("[T]he State may
       not adopt programs or practices ... which aid or oppose any religion. This
       prohibition is absolute" (citation and internal quotation marks omitted)). Consistent
       with that clear command, this Court has long acknowledged that governmental
       actions that favor one religion "inevitabl[y]" foster "the hatred, disrespect and even
       contempt of those who [hold] contrary beliefs." Engel v. Vitale, 370 U.S. 421, 431,
       82 S.Ct. 1261, 8 L.Ed.2d 601 (1962). That is so, this Court has held, because such
       acts send messages to members of minority faiths " ‘that they are outsiders, not full
       members of the political community.’ " Santa Fe Independent School Dist. v. Doe,
       530 U.S. 290, 309, 120 S.Ct. 2266, 147 L.Ed.2d 295 (2000). To guard against this
       serious harm, the Framers mandated a strict "principle of denominational
       neutrality." Larson, 456 U.S., at 246, 102 S.Ct. 1673; Board of Ed. of Kiryas Joel
       Village School Dist. v. Grumet, 512 U.S. 687, 703, 114 S.Ct. 2481, 129 L.Ed.2d
       546 (1994) (recognizing the role of courts in "safeguarding a principle at the heart
       of the Establishment Clause, that government should not prefer one religion to
       another, or religion to irreligion").

Trump v. Hawaii, 138 S. Ct. 2392, 2434 (2018).

       In another recent case, the Supreme Court continued its theme of neutrality in form of non-

hostility/non-disparagement with respect to the government action under the Religion Clauses:

                                     Page 5 of 24
3:20-cv-00596
Memorandum in Support of TRO/Preliminary Injunction

        Case 3:20-cv-00596-GCM Document 4-1 Filed 10/29/20 Page 5 of 24
       In Church of Lukumi Babalu Aye, supra, the Court made clear that the government,
       if it is to respect the Constitution's guarantee of free exercise, cannot impose
       regulations that are hostile to the religious beliefs of affected citizens and cannot
       act in a manner that passes judgment upon or presupposes the illegitimacy of
       religious beliefs and practices. The Free Exercise Clause bars even "subtle
       departures from neutrality" on matters of religion. …. The Constitution "commits
       government itself to religious tolerance, and upon even slight suspicion that
       proposals for state intervention stem from animosity to religion or distrust of its
       practices, all officials must pause to remember their own high duty to the
       Constitution and to the rights it secures.

Masterpiece Cakeshop, Ltd. v. Colo. Civil Rights Comm'n, 138 S.Ct. 1719, 1731 (2018) (citations

omitted).

       With these basic foundational principles in mind, it bears conducting a thorough

examination of the Poet X, as an understanding of the book’s main idea is critical. As will be seen,

the book is unmistakably religious - unmistakably hostile toward and disparaging of traditional

Christian beliefs. In fact, the author was as explicit and blatant as she could be about it – as

revealed by the book’s imagery and themes, its structure, the arc of the plot, and the expressly

stated conclusion. The author, in effect, told us exactly what the book is about and did so in

expressly religious terms and by express reference to Christian Scripture (one of the Psalms).

       Analysis: Understanding the Unmistakably Religious Main Idea of the Poet X

       The book is styled as a “coming of age” story told in the genre of contemporary poetry.

Whatever label one may hang on it, however, it is an overtly religious book, with overtly religious

themes and messaging – themes and messaging that are openly and overtly hostile to and

disparaging of Christianity; it’s clear enough from even a quick review of the book that the contrast

and conflict are intentional. Christianity is the constant foil against which the protagonist of the

Poet X develops the ultimate message that the individual can be “like or as God,” as the book

declares in the end.

                                     Page 6 of 24
3:20-cv-00596
Memorandum in Support of TRO/Preliminary Injunction

        Case 3:20-cv-00596-GCM Document 4-1 Filed 10/29/20 Page 6 of 24
       Turning to the full review of the book, its structure is the first unmistakable signal from the

author that the book deals with overtly religious topics. It is structured in three parts:

       Part I: In the Beginning Was the Word;

       Part II: And the Word Was Made Flesh; and

       Part III: The Voice of One Crying in the Wilderness.

       Each of those titles, of course, corresponds to a well-known verse in Chapter 1 of John’s

Gospel, and thus revealing the book’s juxtaposition to Christianity right out of the gate:

       John 1:1: “In the beginning was the Word …”

       John 1:14: “The Word became flesh …”

       John 1:23: “I am the voice of one crying in the wilderness …”

       From that fairly conspicuous invocation of religious references, the reader is not surprised

to discover that the arc of the story quickly confirms the religious nature of the book and its

hostility toward and disparagement of Christianity:

       a.      At pages 12-13, the book contains a poem titled “Confirmation Class” wherein the

protagonist tells us that “Jesus feels like a friend … who invites himself over too often, who texts

me too much. A friend I just don’t think I need anymore.” pp. 12-13.

       b.      One page later, a poem captioned “GOD” declares that “… church treats a girl like

me differently. Sometimes it feels all I’m worth is under my skirt and not between my ears.” 14.

       c.      Six pages later, the protagonist – speaking of religious practices regularly observed

by devout Catholics – declares that “[y]ou will learn to hate it.” 20-21.

       d.      Another poem, following shortly thereafter and captioned “First Confirmation

Class,” states “I’d rather be anywhere but here.” 24.



                                     Page 7 of 24
3:20-cv-00596
Memorandum in Support of TRO/Preliminary Injunction

        Case 3:20-cv-00596-GCM Document 4-1 Filed 10/29/20 Page 7 of 24
         e.      Other early poems describe teachings about freely and voluntarily accepting Christ

as “a fruit I’ve never tasted that’s already gone sour in my mouth,” p. 26; refer to “stuffy-ass

church mission friends,” p. 29; and declare (in a poem titled “On Sunday”) that “these days, church

seems less party and more prison.” p. 55.

         f.      In a poem titled “Church Mass,” the protagonist states that “when Father Sean starts

talking about the Scriptures … everything inside of me feels like a too-full, too-dirty kitchen sink.”

p. 58.

         g.      That same poem refers to the Virgin Mary as “an impregnated virgin who was

probably scared shitless” and compares Christianity to a house that she “no longer want[s] to rent.”

p. 59.

         h.      Shortly thereafter, a poem titled “Holy Water” concludes with the statement that “I

don’t know if it’s prayer to hope that soon my feelings will drown me faster than the church’s

baptismal water.” p. 63.

         i.      Another poem in the “conflict development” portion of the story discusses the

protagonist’s thoughts about Communion. The protagonist titles the poem “All Over a Damn

Wafer.” p. 66.

         j.      In that poem, the protagonist states: “I can feel the hot eyes of the Jesus statue

watching me hide the wafer beneath the bench, where his holy body will now feed the mice.” p.

66.

         k.      All of the forgoing takes place, and the author has only reached page sixty-six of a

357-page book.




                                     Page 8 of 24
3:20-cv-00596
Memorandum in Support of TRO/Preliminary Injunction

          Case 3:20-cv-00596-GCM Document 4-1 Filed 10/29/20 Page 8 of 24
       l.      Later, speaking of a boy she likes, the protagonist states that “in my dreams his is

a mouth that knows more than curses and prayers. More than bread and wine. More than water.

More than blood. More.” pp. 85-86.

       m.      Any reasonably objective and informed reader would understand the author’s use

of Christian religious imagery and themes in the preceding passage and would understand that the

protagonist is communicating to the reader that the promise of fleshly indulgence and individuality

is “more” than the offers of Christianity – the bread, the wine, the water, and ultimately the blood.

Any reasonably objective and informed reader will understand that there’s really no other way to

read it, especially in light of the book’s ultimate conclusion, which shall be addressed momentarily.

       n.      In the meantime, at page 117, the author presents a poem stating: “[A]lthough I still

want to stay seated during Communion, I get up every time, put the wafer in my mouth then slip

it beneath the pew. My hands shaking less and less every time I do.” p. 118. She is growing more

comfortable in her rejection of Christianity.

       o.      In the very next passage the protagonist tells us that the Genesis story “all just seems

like bullshit. So I say so. Out loud. To Father Sean.” p. 119. She is increasingly bold in

expressing her rejection of Christianity.

       p.      She titles the poem that follows “I think the Story of Genesis is Mad Stupid.” p.

120. Among other things, the poem expresses the belief that everything in the Bible is simply a

metaphor (a belief to which she returns in the book’s concluding entry).

       q.      Later in the story, after discovering poetry, the protagonist states: “Tuesday [the

day the poetry club meets] has become my equivalent to Mami’s Sunday. A prayer circle.” p.

283. Again, the religious terminology is conspicuous.



                                     Page 9 of 24
3:20-cv-00596
Memorandum in Support of TRO/Preliminary Injunction

        Case 3:20-cv-00596-GCM Document 4-1 Filed 10/29/20 Page 9 of 24
         r.     Mami is the maternal figure in the book whom any reasonably objective reader

would understand represents the embrace of Christianity as a source of finding liberation and

meaning in life.

         s.     On information and belief, based on the structure and arc of the story, the

juxtaposition between Christianity and individualism is intentionally presented in stark and explicit

terms.

         t.     In the book’s crescendo, mother (Mami) and daughter (Xiamara – the Poet “X”)

finally have it out.

         u.     The author describes the altercation in a poem titled “If Your Hand Causes You to

Sin.” pp. 304-05. Any reasonably objective reader would understand the title as a reference to

Mami’s belief that the individuality represented in the poetry of the protagonist separates her from

God and thus constitutes sin.

         v.     In giving the details of the actual physical altercation between the two, the author

tells us that the mother “recites Scripture” while the daughter recites “memorized verses from her

own poems and stanzas.” p. 305. Again, the juxtaposition between Christianity and individualism

is on full, unapologetic display, as any reasonably objective and informed reader will understand.

         w.     If there were any conceivable way to doubt that conclusion, the protagonist tells us

on the very next page that one of the memorized verses the she recites from her poetry during the

altercation declares that she raises her hands “to build the church of myself.” pp. 306-07. So while

the mother is “recit[ing] Scripture” to her, she’s busy reciting back her own verses that build the

church of herself.

         x.     In the poems that follow and lead up to the book’s conclusion, the protagonist

expresses that “God just wants me to behave so I can earn being alive. But what about me? What
                                    Page 10 of 24
3:20-cv-00596
Memorandum in Support of TRO/Preliminary Injunction

         Case 3:20-cv-00596-GCM Document 4-1 Filed 10/29/20 Page 10 of 24
about Xiomara?” p. 333. She also tells us that her poems are about her own individuality: “All

my poems are personal…. They’re about me.” p. 344. Again, it’s God on the one hand and

individuality on the other. God wants one thing of me, but what about what I want?

        y.     Finally, the book concludes. In its concluding entry, the book uses Psalm 119:130

as a prologue: “The unfolding of your words gives me light; it gives understanding to the simple.”

p. 356. In the second sentence of that entry, the protagonist declares that “[t]he weird thing about

the Bible is that almost everything in it is a metaphor.” (So she’s advanced a view on the proper

way to interpretation Scripture, and one that is certainly highly controversial). And shortly

thereafter she states, with respect to her conception of God, that “he or she is a comparison to us.

I think we are all like or as God.” And we’re told by the School that this is not a primarily religious

book?

        z.     This final entry also expresses the belief that the Psalm in the prologue refers to

“any of the words that bring us together” and that real liberation lies “in the power of my own

words.”

        The main idea of the book – the big picture; the reference point by which all other

components of the story must be understood – is diametrically opposed to the most fundamental

Christian teaching. A reasonably objective and informed reader will understand that. Specifically,

the lesson of the book, as expressly declared by the author in the book’s conclusion, is that “we

are all like or as God” and that we can finding meaning and liberation apart from the Christian

understanding of God “in the power of [our] own words.”

        The reasonably objective and informed reader will know and understand that the book’s

fundamental conclusion tracks perfectly with the serpent’s temptation of Eve. In the Garden of

Eden in Genesis Chapter 3, the serpent comes to Eve and entices her to declare her independence
                                    Page 11 of 24
3:20-cv-00596
Memorandum in Support of TRO/Preliminary Injunction

        Case 3:20-cv-00596-GCM Document 4-1 Filed 10/29/20 Page 11 of 24
from God; rebel against Him, the serpent says, and find your own path, your own knowledge of

good and evil, your own wisdom – and “your eyes will be opened, and you will be like God.”

Genesis 3:5 (emphasis added). So too does the main idea in the book teach that we are able to

look to the “the power of [our] own words,” to find our own liberation and that “we are all like or

as God.” That’s exactly what the serpent said. A reasonably objective and informed reader will

understand the parallel. In fact, to the reasonably objective and informed reader, it’s impossible

to miss.

       And so it is, that having earlier called the “parable” of Eve “bullshit,” the author returns to

the Garden of Eden in the book’s finale and declares the serpent the victor. We can find freedom

and liberation in ourselves, independent of the Christian conception of God, in the power of our

own words. Furthermore, we’re no longer made in God’s image (as Christian beliefs hold), He’s

made in ours. p. 356 (“I don’t know what, who, or where God is. But if everything is a metaphor,

I think he or she is a comparison to us. I think we are all like or as God.”). And as independent

god-deities, we can trust and rely on our “own words” to give us the “most freeing experience ….”

And we’re told by the School that this isn’t a primarily religious book?

       The book’s overarching main point is an overtly religious statement. It gives overtly

religious treatment to an overtly religious topic and does so by express reference to Scripture,

while proffering a highly controversial interpretation of all of it. It the book’s main point (and

there really are no sub-points, as all components of the book serve to help the author reach the

main point at the end) is not a religious statement it’s difficult to imagine one. Call it the “religion

of individualism” or perhaps “the religion of secularism.” School District of Abington Township,

Pennsylvania v. Schempp, 374 U.S. 203, 225 (1963) (“It is insisted that unless these religious

exercises are permitted a 'religion of secularism' is established in the schools. We agree of course
                                    Page 12 of 24
3:20-cv-00596
Memorandum in Support of TRO/Preliminary Injunction

        Case 3:20-cv-00596-GCM Document 4-1 Filed 10/29/20 Page 12 of 24
that the State may not establish a 'religion of secularism' in the sense of affirmatively opposing or

showing hostility to religion, thus 'preferring those who believe in no religion over those who do

believe.’”). Whatever we call it, it is plainly religious in the legal sense of the word. The Supreme

Court has defined a “religious belief” for purposes of federal law as “[a] sincere and meaningful

belief which occupies in the life of its possessor a place parallel to that filled by the God” of

traditionally religious persons. United States ex rel. Lehman v. Laird, 430 F.2d 96, 99 (4th Cir.

1970) (quoting United States v. Seeger, 380 U.S. 163, 176, 85 S.Ct. 850, 859, 13 L.Ed.2d 733

(1965)). Everything the author says and the conclusion the book reaches easily fits within that

definition. Simply put, the Poet X is a religious book with religious messaging.

       And the book’s ultimate religious statement (which is the book’s main and only point –

that we can finding meaning and liberation independently of the Christian conception of God) is

contrary in every way to the traditional Christian beliefs the protagonist consistently shuns,

degrades, and disparages throughout the book. The reasonably objective and informed reader will

understand this fact.

       The book’s contradiction of Christianity is no trivial matter. A reasonably objective and

informed reader will understand that the Christian doctrine at issue is nothing less than the

Christian’s conception of temptation and original sin. The question of man’s relationship to

himself, to the world, and to his God. The book takes a position on that religious, theological

question and does so explicitly at Christianity’s expense. It is not presenting Christianity, or

Human Secularism, or Individualism (or any other religion) in an objective, academic manner (as

the School itself has expressly acknowledged, but more on that in a moment) – which the Supreme

Court has said is the acceptable way for secondary schools to teach about religious views.



                                    Page 13 of 24
3:20-cv-00596
Memorandum in Support of TRO/Preliminary Injunction

       Case 3:20-cv-00596-GCM Document 4-1 Filed 10/29/20 Page 13 of 24
       There really is no other reasonably objective or informed way to read the book. The author

herself left us no interpretive wiggle room. The book’s conclusion tells us explicitly what was

already apparent enough – that the whole point of the book is the triumph of individualism over

traditional Christian beliefs when it comes to matters of liberation, meaning, and fulfillment. The

only way to present the book in any other manner is to completely ignore the express religious

references, the explicit religious imagery, the intentional use of religious terminology, and the

book’s own explanation of its unmistakably religious main point.

       All of the forgoing is enough to invalidate any government decision to use the book in any

context. But the context here is not just any context. The School is a public secondary school – a

context and environment the Supreme Court has described as compulsory and inherently coercive.

In light of those characteristics, the Supreme Court has exercised “heightened vigilance” to protect

against violations of the Religion Clauses. The public secondary school context thus suggests even

more strongly that the School’s decision to teach the Poet X should be invalidated and enjoined.

       The Heightened Scrutiny in Schools

       As the Supreme Court has made unmistakably clear, there is an added degree of sensitivity

and scrutiny when the practice being challenged takes place in the public primary and secondary

schools:

       The Court has been particularly vigilant in monitoring compliance with the
       Establishment Clause in elementary and secondary schools. Families entrust public
       schools with the education of their children, but condition their trust on the
       understanding that the classroom will not purposely be used to advance religious
       views that may conflict with the private beliefs of the student and his or her family.
       Students in such institutions are impressionable and their attendance is involuntary.
       The State exerts great authority and coercive power through mandatory attendance
       requirements, and because of the students' emulation of teachers as role models and
       the children's susceptibility to peer pressure. Furthermore, "[t]he public school is at
       once the symbol of our democracy and the most pervasive means for promoting our

                                    Page 14 of 24
3:20-cv-00596
Memorandum in Support of TRO/Preliminary Injunction

       Case 3:20-cv-00596-GCM Document 4-1 Filed 10/29/20 Page 14 of 24
        common destiny. In no activity of the State is it more vital to keep out divisive
        forces than in its schools.

Edwards v. Aguillard, 482 U.S. 578, 583-84 (1987) (citations omitted); see also Zelman v.

Simmons-Harris, 536 U.S. 639, 719 (2002) (Breyer, J., dissenting) (collecting Supreme Court

precedents suggesting that a key consideration in Establishment Clause cases is whether the

challenged practice engenders ‘those very divisive influences and inhibitions of freedom’ that

come with government efforts to impose religious influence on ‘young impressionable [school]

children’).”

        Thus, the context of the School’s decision here – made with respect to the curriculum in a

public secondary school – highlights and compounds the constitutional violation. In light of this

context, the fact that the School offers students the ability to “opt out” of reading the book in favor

of an independent study in no way ameliorates or rectifies the violation.

        Voluntary Opt Out Alternatives Don’t Save Unconstitutional Activity

        Because of the heightened constitutional concerns in the primary and secondary schools,

the Supreme Court has routinely held that offering a voluntary alternative to the offending practice

is not sufficient to salvage the unconstitutional policy. In fact, the Supreme Court has repeatedly

faced and forcefully rejected the “voluntary alternative” argument. That argument, the Court has

said:

        [G]ives insufficient recognition to the real conflict of conscience faced by the
        young student. The essence of the Government's position is that with regard to a
        civic, social occasion of this importance it is the objector, not the majority, who
        must take unilateral and private action to avoid compromising religious scruples,
        [by opting out of the offending exercise]. This turns conventional First Amendment
        analysis on its head. It is a tenet of the First Amendment that the State cannot
        require one of its citizens to forfeit his or her rights and benefits as the price of
        resisting conformance to state-sponsored religious practice. To say that a student
        must remain apart from the [offending exercise] is to risk compelling conformity
        in an environment analogous to the classroom setting, where we have said the risk
                                    Page 15 of 24
3:20-cv-00596
Memorandum in Support of TRO/Preliminary Injunction

        Case 3:20-cv-00596-GCM Document 4-1 Filed 10/29/20 Page 15 of 24
       of compulsion is especially high. Just as in Engel v. Vitale, 370 U.S., at 430, 82
       S.Ct., at 1266, and Abington School District v. Schempp, 374 U.S., at 224-225, 83
       S.Ct., at 1572-1573, we found that provisions within the challenged legislation
       permitting a student to be voluntarily excused from attendance or participation in
       the daily prayers did not shield those practices from invalidation, the fact that
       attendance at the graduation ceremonies is voluntary in a legal sense does not save
       the religious exercise.

Lee v. Weisman, 505 U.S. 577, 596 (1992).

       Developing the point further, the Court observed that it was not “address[ing] whether that

choice [to participate or opt out] is acceptable if the affected citizens are mature adults, but,” the

Court said, “we think the State may not, consistent with the Establishment Clause, place primary

and secondary school children in this position. Research in psychology supports the common

assumption that adolescents are often susceptible to pressure from their peers towards conformity,

and that the influence is strongest in matters of social convention.” Id. at 593.

       Permissible Religious Teachings – Objective and Academic Courses

       Moreover, the Court has made clear the circumstances under which schools can teach about

religion – as part of an objective, academic course of study. Mellen v. Bunting, 327 F.3d 355, 372

n.10 (4th Cir. 2003) (“If VMI's administration desires to teach cadets about religion, it is entitled

to offer such classes in its curriculum. See, e.g., Epperson v. Arkansas, 393 U.S. 97, 106, 89 S.Ct.

266, 21 L.Ed.2d 228 (1968) ("[S]tudy of religions and of the Bible from a literary and historic

viewpoint, presented objectively as part of a secular program of education, need not collide with

the First Amendment's prohibition."); Altman, 245 F.3d at 76 ("[T]he Establishment Clause does

not prohibit schools from teaching about religion.") (emphases added)).

         Although it’s apparent enough from the comprehensive review of the book above that the

book makes no effort at an objective presentation of religion or religious beliefs, the School has

actually admitted that it’s not teaching the book for objective academic reasons. Plaintiffs were
                                    Page 16 of 24
3:20-cv-00596
Memorandum in Support of TRO/Preliminary Injunction

       Case 3:20-cv-00596-GCM Document 4-1 Filed 10/29/20 Page 16 of 24
able to obtain an email that they are informed and believe the School drafted and used to respond

to inquiries after this controversy arose. According to the email, the School’s choice of the Poet

X isn’t about academics. It’s about a form of character education. Efforts to present to students

“diverse thought and a range of opinions and perspectives to expand our awareness, stretch our

thinking and ultimately help us grow as a school” in an effort to “prepare [students] for life after

graduation.”

       As the email further explains, the point of the selections is to help the students grapple

with, and ultimately answer, some of life’s ultimate questions, such as questions about the

students’ “own identity in relation to the world.” While the email states that “teachers guide the

students with intelligent academic discussion” of each selection, the concluding paragraph makes

plain that the primary objective of the selections, particularly as related to literature, is not an

objective academic presentation of the intellectual tenets or practices of competing viewpoints.

       Rather:

       [P]reparing our students for success beyond high school goes well outside of strictly
       academic readiness and extends to introducing them to different thoughts and ideas,
       oftentimes through literature; books allow our students to access a world different
       from theirs and “meet” people, of varied backgrounds, races, ethnicities,
       experiences, social-economic circumstance and more. To send our graduates off
       into a world without this preparation can lead to the same ending as sending them
       off ill-equipped academically. What students can learn through literature and
       subsequent conversations with informed peers and teachers, is invaluable as they
       grow to be critical thinkers and well-rounded members of our society.” (emphasis
       added).

       The School’s decision to teach the Poet X is not about academics or objective presentation

of religious material. In the words of the email, the School’s choice of literature and its perception

of its mission “goes well beyond” strict academics. The choices are part of the School’s attempt

to provide a character education to students that will “prepare students for life after graduation”

                                    Page 17 of 24
3:20-cv-00596
Memorandum in Support of TRO/Preliminary Injunction

       Case 3:20-cv-00596-GCM Document 4-1 Filed 10/29/20 Page 17 of 24
by helping students discern their “identity in relation to the world” and enabling them to relate

successfully to a diverse world beyond the walls of the schoolhouse.

       This all sounds very familiar to those with sufficient familiarity with the Supreme Court’s

major Establishment Clause cases. The school board in Abington School Dist. v. Schempp gave

identical reasons in support of its Bible reading and prayer policies: “Abington School Dist. v.

Schempp held unconstitutional a statute ‘requiring the selection and reading at the opening of the

school day of verses from the Holy Bible and the recitation of the Lord's Prayer by the students in

unison,’ despite the proffer of such secular purposes as the ‘promotion of moral values, the

contradiction to the materialistic trends of our times, the perpetuation of our institutions and the

teaching of literature.’” Edwards v. Aguillard, 482 U.S. 578, 589-90 (1987).

       So it’s not an effort to educate children in the traditional sense of objective, academic,

balanced presentation of materials. It’s effectively about a form of social indoctrination – trying

to teach children about tolerance and their identity in the world and so on and so forth. This shows

that the School isn’t teaching religious materials in the only acceptable manner (objective,

academic study), and when it comes to the first prong of the Lemon test, which considers whether

the challenged practice has a sufficiently secular purpose, raises serious questions about whether

the decision to teach the book as part of a larger effort at character education can pass muster, and

in fact Plaintiffs submit that the decision fails even this first prong. But either way, in light of the

hostility and disparagement of Christianity, the decision to teach the book plainly cannot pass the

second and third prongs of Lemon (the effects test and the excessive entanglement test). Lambeth

v. Board of Commr's of Davidson County, NC, 407 F.3d 266, 269 (4th Cir. 2005) (“To pass muster

under the Establishment Clause, a challenged government action must satisfy each of the Lemon

test's three criteria”). Plaintiffs turn now to a consideration of the status of Lemon.
                                    Page 18 of 24
3:20-cv-00596
Memorandum in Support of TRO/Preliminary Injunction

        Case 3:20-cv-00596-GCM Document 4-1 Filed 10/29/20 Page 18 of 24
       American Legion v. Am. Humanist Ass'n, 139 S.Ct. 2067 (2019) and the Lemon Test

       After the Supreme Court’s most recent discussion of Lemon v. Kurtzman, 403 U. S. 602

(1971) in its American Legion v. Am. Humanist Ass'n, 139 S.Ct. 2067 (2019) opinion, the Lemon

test is on precarious footing. “If the Lemon Court thought that its test would provide a framework

for all future Establishment Clause decisions, its expectation has not been met. In many cases, this

Court has either expressly declined to apply the test or has simply ignored it,” Justice Alito wrote

for the majority. Id. at 2080. After a long string cite cataloging the Court’s Establishment Clause

jurisprudence, Justice Alito announced that “[t]his pattern is a testament to the Lemon test’s

shortcomings.” Id. In light of the all the problems with Lemon, the Court expressly chose to

scuttle the Lemon test altogether in favor of a “presumption of constitutionality for longstanding

monuments, symbols, and practices,” id. at 2081, and it is not clear whether a current majority of

the Supreme Court favors eliminating Lemon entirely. Justice Breyer’s concurring opinion in

American Legion, joined by Justice Kagan, actually calls for an outright repudiation of Lemon: “I

have long maintained that there is no single formula for resolving Establishment Clause

challenges. … The Court must instead consider each case in light of the basic purposes that the

Religion Clauses were meant to serve: assuring religious liberty and tolerance for all, avoiding

religiously based social conflict, and maintaining that separation of church and state that allows

each to flourish in its "separate spher[e]."... American Legion, 139 S.Ct. at 2090-91 (Breyer, J.,

concurring). So it is unclear whether and to what extent Lemon remains good law.

       What is clear, however, is that a government body’s choice of teaching materials that are

hostile to or disparaging of a particular religious view, especially when the hostility or

disparagement is undertaken in advancing a competing religious view, simply cannot withstand

First Amendment scrutiny – no matter what test is applied. The principles discussed, supra, are
                                    Page 19 of 24
3:20-cv-00596
Memorandum in Support of TRO/Preliminary Injunction

       Case 3:20-cv-00596-GCM Document 4-1 Filed 10/29/20 Page 19 of 24
the bedrocks of the Religion Clauses: Government neutrality and the corollary requirements of

non-hostility and non-disparagement are the touchstone of them all. The Poet X fails those

principles.

       It would also fail the Lemon test. Although the purpose for teaching it is actually more

questionable than it would appear on its face (see the discussion above regarding the reasons

proffered in the School’s post-controversy email), the evident hostility toward and disparagement

of Christian beliefs and practices would doom the book under the “effects” prong, as well as the

“excessive entanglement” prong. Mellen v. Bunting, 327 F.3d 355, 374 (4th Cir. 2003) (“primary

effect” “must be assessed objectively, in order to measure whether the principal effect of

government action 'is to suggest government preference for a particular religious view or for

religion in general.”); Am. Humanist Ass'n v. Maryland-National Capital Park, 874 F.3d 195, 211

(4th Cir. 2017) (“excessive entanglement may lie simply where the government's entanglement

has the effect of advancing or inhibiting religion” and where, as here, the reading program entails

extensive oversight, monitoring, and execution by the school) (citing Agostini v. Felton, 521 U.S.

203, 232–33, 117 S.Ct. 1997, 138 L.Ed.2d 391 (1997)). The practice also violates the “excessive

entanglement” prong in its effort to promote diversity of religious views – another point that’s

been decided by the Supreme Court. Town of Greece v. Galloway, 527 U.S. 565, 586 (2014) (“The

quest to promote “a ‘diversity’ of religious views” would require the town ‘to make wholly

inappropriate judgments about the number of religions [it] should sponsor and the relative

frequency with which it should sponsor each’” which was a “problematic” “form of government

entanglement with religion”).

       And to the extent that Plaintiffs have also relied on the Free Exercise Clause, the evident

hostility and disparagement of Christianity in the book will also invalidate it in light of the Court’s
                                    Page 20 of 24
3:20-cv-00596
Memorandum in Support of TRO/Preliminary Injunction

       Case 3:20-cv-00596-GCM Document 4-1 Filed 10/29/20 Page 20 of 24
recent Masterpiece Cakeshop opinion. Furthermore, with regard to Justice Breyer’s Establishment

Clause approach, the use of the Poet X, that choice does not promote “tolerance for all” – in fact,

it’s not exactly clear how the irony has escaped the School that it is trying to teach pluralistic

tolerance by use of a book that spews disparaging invectives toward Catholic Christians as a matter

of course. The book also does not help to “avoid[] religiously based social conflict” – in fact just

the contrary; in light of the hostility toward and disparagement of Christian beliefs in the book, it

has set the stage for religiously based social conflict. It engenders the very divisive forces that the

Religion Clauses were meant to protect against. Edwards v. Aguillard, 482 U.S. 578, 583-84

(1987) (“In no activity of the State is it more vital to keep out divisive forces than in its schools.”);

see also Zelman v. Simmons-Harris, 536 U.S. 639, 719 (2002) (Breyer, J., dissenting) (collecting

Supreme Court precedents suggesting that a key consideration in Establishment Clause cases is

whether the challenged practice engenders ‘those very divisive influences and inhibitions of

freedom’ that come with government efforts to impose religious influence on ‘young

impressionable [school] children’).”

Irreparable Harm

        There can be no doubt that the Plaintiffs will suffer irreparable harm if forced to endure the

School’s unconstitutional choice of curriculum material. Courts routinely issue injunctive relief

against infringements of First Amendment freedoms, as embodied by the DC Circuit’s opinion in

Chaplaincy of Full Gospel Churches v. England, 454 F.3d 290, 303 (D.C. Cir. 2006) where the

court explained that:

        Because, when an Establishment Clause violation is alleged, infringement occurs
        the moment the government action takes place — without any corresponding
        individual conduct — then to the extent that the government action violates the
        Establishment Clause, First Amendment interests are "threatened or in fact being
        impaired." Of course, this raises the question of the extent to which the disputed
                                    Page 21 of 24
3:20-cv-00596
Memorandum in Support of TRO/Preliminary Injunction

        Case 3:20-cv-00596-GCM Document 4-1 Filed 10/29/20 Page 21 of 24
       government action actually violates the Establishment Clause — but this inquiry is
       addressed by another prong of the preliminary injunction calculation, the likelihood
       of the movant's success on the merits. Within the irreparable harm analysis itself
       — which assumes, without deciding, that the movant has demonstrated a likelihood
       that the non-movant's conduct violates the law — we examine only whether that
       violation, if true, inflicts irremediable injury. And because of the inchoate, one-way
       nature of Establishment Clause violations, which inflict an "erosion of religious
       liberties [that] cannot be deterred by awarding damages to the victims of such
       erosion," we are able to conclude that where a movant alleges a violation of the
       Establishment Clause, this is sufficient, without more, to satisfy the irreparable
       harm prong for purposes of the preliminary injunction determination.

Balance of Equities

       The balance of equities also counsels in favor of injunctive relief. As noted in the Full

Gospel Churches opinion, this case involves an “inchoate, one-way” violation. Plaintiffs didn’t

ask to be put in this position. They made every effort to address it through proper channels at the

school but did not get a positive response. Furthermore, Plaintiffs submit that the burden on the

School if the Court were to issue injunctive relief would be minimal. On information and belief,

the School would merely need to “reshuffle” its curriculum a bit and move the Poet X back in the

reading list until such a time as the Court is able to resolve the merits of this dispute. Plaintiffs

further note that they have already requested in their Complaint that this declaratory judgment

action be expedited in accordance with Rule 57 and that Plaintiffs do not anticipate needing much

time to get this matter ready to be presented. The legal research has been done, the subject book

speaks for itself, and the School has already issued written statements about the reasons behind the

School’s decision to teach the book. Plaintiffs anticipate that the need for further discovery will

be minimal, if any. Thus, this matter can be handled on an expedited basis with minimal burden

or disruption to Defendants.




                                    Page 22 of 24
3:20-cv-00596
Memorandum in Support of TRO/Preliminary Injunction

       Case 3:20-cv-00596-GCM Document 4-1 Filed 10/29/20 Page 22 of 24
Public Interest

       Plaintiffs submit that issuance of injunctive relief would be in the public interest for all of

the forgoing reasons. It involves a substantial and serious claim of imminent violations of

Plaintiffs’ First Amendment rights. And Plaintiffs submit, also for the reasons developed more

fully above, that they are likely to prevail on the merits and that any burden on Defendants would

be minimal.

                                         CONCLUSION

       For the forgoing reasons, Plaintiffs respectfully request that the Court enter appropriate

injunctive relief to maintain the status quo pending a ruling on the merits. Plaintiffs are likely to

succeed on their First Amendment challenge, as the book chosen by the School plainly violates

the neutrality, anti-hostility, and non-disparagement requirements the Supreme Court has said are

the “touchstone” of the Religion Clauses. Furthermore, Plaintiffs will suffer irreparable harm if

forced to endure implementation of Defendants’ unconstitutional curriculum plans, the balance of

equities weighs heavily in Plaintiffs’ favor (as the burden on Defendants will be minimal), and the

public interest weighs strongly in favor of protecting Plaintiffs’ First Amendment rights until such

time as the matter can be fully and finally resolved.

       This the 29th day of October, 2020.

                                                        s/Joel M. Bondurant, Jr.________
                                                        Joel M. Bondurant, Jr., #29621
                                                        Bondurant Litigation
                                                        15720 Brixham Hill Avenue
                                                        Suite 300
                                                        Charlotte, NC 28277
                                                        joel@bondurantlitigation.com




                                    Page 23 of 24
3:20-cv-00596
Memorandum in Support of TRO/Preliminary Injunction

       Case 3:20-cv-00596-GCM Document 4-1 Filed 10/29/20 Page 23 of 24
                               CERTIFICATE OF SERVICE

        I hereby certify that on the date specified below, I electronically filed the forgoing
MEMORANDUM IN SUPPORT OF MOTION FOR TRO/PRELIMINARY INJUNCTION with
the Clerk of Court using the CM/ECF System, and that said Memorandum shall therefore be
electronically served on Defendant/Plaintiff via NEF to his counsel through the Court’s system at
the email address counsel has registered in that system. Counsel’s information is as follows:

 James Middlebrooks
 6715 Fairview Road Suite C
 Charlotte, NC 28210
 gil@middlebrooksesq.com
 Attorney for Defendants.



       This the 29th day of October, 2020.

                                                    s/Joel M. Bondurant, Jr.________
                                                    Joel M. Bondurant, Jr., #29621
                                                    Bondurant Litigation
                                                    15720 Brixham Hill Avenue
                                                    Suite 300
                                                    Charlotte, NC 28277
                                                    joel@bondurantlitigation.com




                                    Page 24 of 24
3:20-cv-00596
Memorandum in Support of TRO/Preliminary Injunction

       Case 3:20-cv-00596-GCM Document 4-1 Filed 10/29/20 Page 24 of 24
